                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

R. ALEXANDER ACOSTA,                              )
SECRETARY OF LABOR,                               )
UNITED STATES DEPARTMENT                          )
OF LABOR,                                         )
                                                  )
       Plaintiff,                                 )          CIVIL ACTION FILE
                                                  )          NO. 4:19-cv-44
       v.                                         )
                                                  )
ROMANIS, LLC d/b/a                                )
LA COSTA MEXICANA,                                )
EDUARDO GARCIA, and RUBEN ANGEL,                  )
                                                  )
       Defendants.                                )

                                          COMPLAINT

       Plaintiff brings this action to enjoin Defendants from violating the provisions of Sections

15(a)(2), 15(a)(3), 15(a)(4),and 15(a)(5), of the Fair Labor Standards Act of 1938, as amended

(29 U.S.C. § 201 et seq.), hereinafter called the Act, including the restraint of any withholding of

payment of minimum wages and overtime compensation found by the Court to be due employees

under the Act.

                                                 I

       Jurisdiction of this action is conferred upon the Court by Section 17 of the Act and by 28

U.S.C. § 1345.

                                                 II

       Defendant Romanis, LLC is a limited liability company formed under the laws of the

State of Missouri, with its principal place of business located at 12017 Marie Court, Kearney,

Missouri, within the jurisdiction of this Court. At all relevant times, Defendant Romanis, LLC




            Case 4:19-cv-00044-FJG Document 1 Filed 01/18/19 Page 1 of 5
has operated one or more restaurants doing business as La Costa Mexicana. La Costa Mexicana

has a principal place of business located at 5 East Kansas Street, Liberty, Missouri, 64068

       Defendant Eduardo Garcia resides in Missouri, within the jurisdiction of this Court.

Defendant Eduardo Garcia is the majority owner of Defendant Romanis, LLC and acts directly

or indirectly in the interest of Defendant Romanis, LLC in relation to its employees, and

therefore, is an employer within the meaning of Section 3(d) of the Act.

       Defendant Ruben Angel resides in Missouri, within the jurisdiction of this Court, and acts

directly or indirectly in the interest of Defendant Romanis, LLC in relation to its employees, and

therefore, is an employer within the meaning of Section 3(d) of the Act.

                                                 III

       The activities of Defendants referred to in paragraph II were, and are, related and

performed through unified operation or common control for a common business purpose, and

have, since at least June 1, 2016, constituted an enterprise within the meaning of Section 3(r) of

the Act.

                                                 IV

       Since June 1, 2016, said enterprise has had employees engaged in commerce or in the

production of goods for commerce, including employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for commerce by any person; an

annual gross volume of sales made or business done of not less than $500,000, exclusive of

excise taxes at the retail level, separately stated; and, therefore, was and is an enterprise engaged

in commerce or in the production of goods for commerce as defined in Section 3(s)(1)(A) of the

Act.




                                       2
           Case 4:19-cv-00044-FJG Document 1 Filed 01/18/19 Page 2 of 5
                                                 V

        Defendants have violated and are violating the provisions of Sections 6 and 15(a)(2) of

the Act by employing certain employees for their employment in an enterprise engaged in

commerce or in the production of goods for commerce, wages at rates not less than $7.25 per

hour.

                                                VI

        Defendants have violated and are violating the provisions of Sections 7 and 15(a)(2) of

the Act by employing certain employees in an enterprise engaged in commerce or in the

production of goods for commerce, for workweeks longer than 40 hours since June 1, 2016,

without compensating said employees for their employment in excess of 40 hours in such

workweeks at rates not less than one and one-half times the regular rates at which they were

employed.

                                                VII

        Defendants, employers subject to the provisions of the Act, have violated and are

violating the provisions of Sections 11(c) and 15(a)(5) of the Act, in that since June 1, 2016,

Defendants have failed to make, keep, and preserve adequate and accurate records of

Defendants’ employees and of the wages, hours, and other working conditions and practices of

employment maintained by Defendants, as prescribed by the regulations (29 Code of Federal

Regulations Part 516) promulgated pursuant to Section 11(c) of the Act in that the records kept

by Defendants failed to show, among other things, the hours worked each work day and each

workweek, the regular rate of pay, the basis upon which wages are paid, and the total straight

time and overtime earnings for each workweek, with respect to certain of Defendants’

employees.




                                        3
            Case 4:19-cv-00044-FJG Document 1 Filed 01/18/19 Page 3 of 5
                                                VIII

       Defendants, beginning approximately June 1, 2016, and continuing since that date, have
violated and are violating provisions of Sections 12(c) and 15(a)(4) of the Act, in that since June
1, 2016, Defendants employed and are employing minors under 16 years of age, in an enterprise
engaged in commerce or in the production of goods for commerce, as defined by the Act, such
employment constituting oppressive child labor within the meaning of the Act.
                                                IV

       Defendants have violated the aforesaid provisions of the Act as alleged in paragraphs V-

VIII. A judgment permanently enjoining and restraining the violations herein alleged, including

the restraint of the continued withholding of minimum wages unpaid overtime compensation due

Defendants’ employees, is specifically authorized by Section 17 of the Act.

       WHEREFORE, cause having been shown, Plaintiff prays judgment permanently

enjoining and restraining Defendant, Defendants’ officers, agents, servants, employees, and

those persons in active concert or participation with Defendants, who receive actual notice

thereof, from violating the provisions of Sections 15(a)(2), 15(a)(3), 15(a)(4), and 15(a)(5), of

the Act, including the restraint of any withholding of payment of unpaid compensation found by

the Court to be due to Defendants’ employees, together with interest thereon from the dates when

such amounts became due and for such other further relief as may be necessary and appropriate.

       Plaintiff further prays for such other relief as the Court may find due, including an order

that Defendants be required to locate affected employees and distribute any amounts found to be

due to affected employees as the result of the violations alleged in paragraphs V-IX hereof.



                                                       Respectfully Submitted,

                                                       Kate S. O’Scannlain
                                                       Solicitor of Labor


                                      4
          Case 4:19-cv-00044-FJG Document 1 Filed 01/18/19 Page 4 of 5
                                Christine Z. Heri
                                Regional Solicitor

                                Evert H. Van Wijk
                                Acting Associate Regional Solicitor


                                s/ Kim P. Flores
                                Kim Prichard Flores
                                Maryland Bar
                                Attorney

                                2300 Main Street
                                Suite 1020
                                Kansas City, MO 64108
                                (816) 285-7260
                                (816) 285-7287 (fax)

                                U.S. Department of Labor
                                Attorneys for Plaintiff




                            5
Case 4:19-cv-00044-FJG Document 1 Filed 01/18/19 Page 5 of 5
